Title: From John Adams to John Quincy Adams, 10 July 1816
From: Adams, John
To: Adams, John Quincy



My ever dear Sir.
Quincy July 10th. 1816

Mr Andrew Bigelow, whose Character you will learn from the inclosed Letter from the President of Harvard Colledge, will be the Bearer of this Letter; and I pray you to give him a kind Reception, and if convenient let him See your Secretary and your Sons. Haec olim meminisse juvasit, on both Sides.
I have been to the fortieth Independance. My Reveries would amuse You. Do you think my recollections were proud? Yes they were proud enough to fill my Eyes and my heart. What were they? I will tell you. Where is James Otis? Where is Oxenbridge Thatcher, where is James Bowdoin, where is Dr Winthrop where is Dr Mayhew Dr. Cooper, and above all where is Sam Adams and John Handscock and Joseph and James Warren, Where is Gerry, Cushing Paine? And where are 1000 others whom I used to See, upon Such occasions.?
His Excellency Cousin Brooks conducted with Propriety and Dignity; and Major General Humphreys whom his Excellency appointed my Aid de Camp, out did his Usual Outdoings.
How difficult it is to support a Uniform Character through Life? At least in the Opinion of the World?
If it is possible to send me Mademoiselle D’Espinasse for mercy Sake, do it. Grim has given me an eagerness to know every thing about her and her Gully, the great Dalembert. If you have not read Grim, you are not yet acquainted with the Phylosophical Coterie at The Baron D’Holbachs, and at Mr Neckers, nor with the Printing Presses at Ferney. Whence issued a new Edition of D’Argens’s Ocellus, Timæus and Julian, with Corrections, Reflections &c. I consider all these Phylosophers ancient and Modern, as so many microscopic Eels in Vinegar, writing grave Treatises “περι, του παντοσ.” Which only one Being in the Univerc ever understood or even will understand.
“Do as you would be done by” We all Understand.
You would be delighted to See the renovated Activity Spird Witt Sense and Chearfulness of your Mother.
Love to Louisa and her dear Sons
A.Dear Husband has grown so polite in his old Age, that it quite makes me Blush. I should rather think my fire was out, my wit decayed, my fancy sunk!! I have indeed been restored to more health, than I had any reason to expect. but many a taper brightens up; just before it is extinguished, I will however enjoy the present, with gratitude! “for to enjoy is to obey”
AA